Opinion filed April 6, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-17-00051-CV
                                   __________

    KAY DALBERT, AS GUARDIAN FOR THE PERSON AND
    ESTATE OF DONALD MCDORMAN, D/B/A MCDORMAN
          FURNITURE AND APPLIANCE, Appellant
                                          V.
                              JANICE BOIL, Appellee


                      On Appeal from the 32nd District Court
                              Nolan County, Texas
                          Trial Court Cause No. 19,709


                       MEMORANDUM OPINION
       The parties have filed in this court an agreed motion to dismiss. In the motion,
the parties indicate that they have executed a settlement and release agreement in
which they agreed to dismiss this appeal. Accordingly, both parties request that this
court dismiss the appeal, order each party to bear its own fees and expenses, and
order costs to be borne equally by each party. See TEX. R. APP. P. 42.1(a), (d).
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


April 6, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2